DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on , with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 6, 8-13, 15-16, 18 and 20 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 8-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Dinan, US Pub. 2017/0006641, in view of Liu et al (hereinafter “Liu”), US Pub. 2020/0169359.
Regarding claims 1 and 13, Dinan discloses a wireless device comprising: maintaining at least one counter, wherein the at least one counter is used to record how many times Listen Before Talk (LBT) failure indication information is received; and determining to increase a count value of a counter corresponding to the LBT failure indication information based on received LBT failure indication information (p. [0180] The preamble transmission opportunity counter may be configured to count the number of physical layer LBT attempts in a random access procedure on an LAA cell. For example, when a wireless device receives from an eNB a PDCCH order initiating a random access procedure, the wireless device may start preamble transmission opportunity counter), wherein the at least one counter comprises a global counter, wherein a configured global timer corresponding to the global counter is obtained, wherein after the configured global timer corresponding to the global counter is obtained, when the LBT failure indication information is received, the global timer is started or restarted (p. [0180]: The preamble transmission opportunity counter may be incremented at a preamble transmission opportunity when UE MAC layer instructs the PHY layer to transmit a preamble (regardless of LBT fails or succeeds) on an LAA cell. The preamble transmission opportunity counter may indicate the number of preamble transmission attempts by physical layer. A UE may unsuccessfully complete the RA process when the RA preamble transmission opportunity counter expires (e.g. reaches a maximum counter value) when no random access response is received within a random access response window). Dinan does not disclose when the global counter reaches a preset threshold, triggering, by a Radio Resource Control (RRC) layer, RRC connection reestablishment. Liu discloses this feature at p. [0003] (when the retransmission counter reaches a preset threshold, radio link reestablishment is triggered). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the feature disclosed by Liu into Dinan’s system for adapting with 3GPP protocol.
Regarding claims 3 and 15, Dinan discloses the system comprises the at least one counter comprises at least one counter for at least one type of uplink transmission (see par. [0176], [0180], and [0184] The preamble transmission counter may be a first counter configured to count a number of physical layer transmissions of the preamble. The preamble transmission opportunity may be a second counter configured to limit a time duration that the preamble is used for the RA procedure on an LAA cell).  
Regarding claims 4 and 16, Dinan discloses further comprising obtaining at least one configured timer corresponding to the at least one counter for the at least one type of uplink transmission (p. [0180]: a second counter configured to limit a time duration that the preamble is used for the RA procedure).  
Regarding claims 6 and 18, Dinan discloses wherein after starting or restarting the global timer, the method further comprises: when the global timer times out, resetting the global counter (par. [0189, [0190, [0195, [0198] and [0199], and fig. 18, A UE may unsuccessfully complete the RA process when the RA process timer expires and the RA process is not successfully completed. The RA process timer may enable that UE terminates/completes the RA process after a limited period of time).  
Regarding claims 8 and 20, Dinan in view of Liu does not disclose when the RRC connection reestablishment is initiated, initiating a connection reestablishment request to a network side, wherein the connection reestablishment request comprises at least one of a number of LBT failures, or an event that triggers LBT. Examiner takes official notice these features are well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known features into Dinan’s system to guarantee customer services. 
Regarding claim 9, Dinan discloses wherein the at least one counter for the at least one type of uplink transmission comprises at least one of the following: a first counter for SR; a second counter for Physical Uplink Shared Channel (PUSCH); or a third counter for Random Access Channel (RACH) (par. [0180], [0221]-[0224], [0229]: The preamble transmission counter may be a first counter configured to count a number of physical layer transmissions of the preamble. The preamble transmission opportunity may be a second counter configured to limit a time duration that the preamble is used for the RA procedure).  
Regarding claim 10, Dinan discloses wherein determining to increase the count value of the counter based on the received LBT failure indication information comprises at least one of the following: when the LBT failure indication information indicates that LBT corresponding to SR transmission fails, increasing the count value of the first counter; when the LBT failure indication information indicates that LBT corresponding to PUSCH transmission fails, increasing the count value of the second counter; or when the LBT failure indication information indicates that LBT corresponding to the RACH fails, increasing the count value of the third counter (p. [0175], [0180], [0192]-[0194], The preamble transmission opportunity counter may be incremented at a preamble transmission opportunity when UE MAC layer instructs the PHY layer to transmit a preamble (regardless of LBT fails or succeeds)).
Regarding claim 11, Dinan discloses wherein: a first timer is configured for the first counter for SR (p. [0180] A new counter may be configured to limit a time duration that the preamble is used for the RA procedure on the cell),28Atty. Dkt. No. 10060-01-0091-US a second timer is configured for the second counter for PUSCH; and a third timer is configured for the third counter for RACH (p. [0180] The preamble transmission opportunity may be a second counter configured to limit a time duration that the preamble is used for the RA procedure on an LAA cell).  
Regarding claim 12, Dinan discloses further comprising one of the following: when the received LBT failure indication information indicates that LBT corresponding to SR transmission fails, starting or restarting the first timer; when the received LBT failure indication information indicates that LBT corresponding to PUSCH transmission fails, starting or restarting the second timer; or when the received LBT failure indication information indicates that LBT corresponding to RACH has fails, starting or restarting the third timer (see abstract, p. [0157], [0180], [0189], [0190]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI D HOANG/Primary Examiner, Art Unit 2463